DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is response to communication:  response to RCE filed on 06/06/2022
Claims 1-15 and 21-26 are currently pending in this application.  Claims 11-15 are withdrawn.  Claim 26 is new.
No new IDS has been filed for this application  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2022 has been entered.
 

	Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of new grounds of rejection.  See amended rejection below. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 21, 23, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yancey et al. US Patent Application Publication 2014/0366157 (Yancey), in view of Qureshi et al. US Patent Application Publication 2014/0006772 (Qureshi), and further in view of Hayter et al. US Patent No. 8,407,773 (Hayter), and further in view of Orloff US Patent Application Publication 2018/0260578 (Orloff)

As per claim 1, Yancey teaches a computing device, comprising: a processor; memory having program instructions tored therein that are executable by the processor to cause the computing device to perform operations comprising (Figure 1 with client device): maintaining a first file system volume having data that is accessible to a user of the computing device and that is not managed by an entity external to the computing device (paragraph 43 wherein client device may include its own personal container; personal container is managed by the user of respective client device;); receiving, from an entity, a first request to configure the computing device to store data that is accessible to the user and managed by the entity (paragraph 21 with container management module to create and manage containers; see paragraph 22, Figure 4, paragraph 51, and throughout with creating container when container is not found); in response to the first request, creating a second distinct file system volume to store the data amanged by the entity (paragraph 21, 51, Figure 4, and throughout with creating container when container is not found; container is managed by container management module); and subsequently removing the second file system volume in response to a second request from the entity (Figure 5 and throughout, with deleting container in response to deletion message).
Although Yancey teaches personal data and the management of other data by an entity, Yancey does not explicitly teach that this entity is an entity external to the computing device.  However, managing data by an external entity is well known in the art.  For example, see Qureshi (abstract, paragraphs 53-55, and throughout; see paragraph 55 wherein sure environment prevents personal applications installed on device from accessing documents/data stored on mobile device by enterprise applications; see also paragraph 56 wherein external entity may delete enterprise applicatons/data without deleting personal applciations or data of user).  Querishi also teaches receiving, from the external entity, a first request to configure the computing device and creating a second distinct file system volume to store the data managed by the external entity (see Figure 3B, paragraph s 88, 89, and 93), and further teaches receiving, from the external entity, a second request to remove the data that is managed by the external entity from the computing device, and in response to the second request, removing the second, distinct file system volume, wherein the removing the second, distinct file system volume includes the secure circuit removing the second cryptographic material (paragraph 267 with deleting key in response to command from external entity; further see paragraph 56 with deleting only enterprise data)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Yancey with Qureshi. One of ordinary skill in the art would have been motivated to perform such an addition to allow external entityes/corporations to flexibly implement policies for allowing users to use their mobile device to securely access enterprise resources (Qureshi paragraph 53).
The Yancey combination does not explicitly teach a secure circuit that includes cryptographic circuitry, wherein a volume is encrypted using the cryptographic circuitry and the cryptographic material is stored by the secure circuit, wherein the removing includes the secure circuit removing the cryptographic material.  However, this would have been obvious.  For example, see Hayter (Figure 8 with FPGA/ASIC; see col. 23 lines 35-65 with chip storing key in register and encrypts the data; see col. 24 lines 1-10 wherein chip erases the key).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Yancey combination with Hayter.  One of ordinary skill in the art would have been motivated to perform such an addition provide security by securely providing access to data and access to applications (col. 1 lines 15-21).
As seen above, the Yancey combination teaches encrypting volumes using cryptographic circuity and using cryptographic material stored by the circuit. Further, the Quereshi reference makes it clear the distinction between a user’s personal data and enterprise data.  Although the combination teaches a user’s personal data and the encryption of data using a cryptographic circuit and cryptographic material/keys, the combination does not teach at least two sets of cryptographic material.  The encryption of data using different cryptographic material is notoriously well known in the art.  For example, see Orloff (see Figure 1, with a user’s device having multiple containers; see paragraphs 27, 30, 49 wherein containers are encrypted utilizing different keys; see paragraph 48-49 with deleting keys of the containers).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Yancey combination with Orloff.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security (paragraphs 13-14 of Orloff).     
 
As per claim 5, Yancey as modified teaches wherein the first request identifies one or more applications to be installed, (Yancey paragraph 52 with creating container based on the unique container identifier; see paragraph 45-46 with declration of unique container identifier); and wherein the operations further comprise installing the one or more applications, wherein the installing includes creating a respective container in the second file system volume for each of the one or more applications to store managed data of that application (Yancey Figure 4;); and preventing a first of the one or more installed applications from accessing data external to the respective container of the first application (see Yancey paragraphs 45-48 with container parameters, such as parameters to limit data from containers being shared) 
Quereshi also shows the obviousness of uniquely identifier containers (paragraphs and 93), and shows the obviousness of installing one or more applications, wherein the installing includes creating a respective container in the second file system volume for each of the one or more applications to store managed data of that application (Quereshi Figure 3B; see paragraph 93 with multiple containers with its own container for each app, the container having native code and security code).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Yancey with Qureshi. One of ordinary skill in the art would have been motivated to perform such an addition to allow external entityes/corporations to flexibly implement policies for allowing users to use their mobile device to securely access enterprise resources (Qureshi paragraph 53).
As per claim 6, it would have been obvious over the Yancey combination wherein the first request identifies a particular application that is already installed on the computing device as being permitted to access data managed by the entity, and wherein the operations comprise: creating a container in the second file system volume for the particular application to store data managed by the external entity; and preventing the particular application from access data in the second file system volume that is external to the container (see Qureshi paragraph 55 wherein personal applciations may not access documents stored on on mobile device that are managed by enterprise applications; also see Figure 3B and paragraphs 86-89, wherein a first application, such as a secure launcher, may be a separate mobile application that is already installed, wherein the secure launcher is permitted to access data by enterprise;).   
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Yancey with Qureshi. One of ordinary skill in the art would have been motivated to perform such an addition to allow external entityes/corporations to flexibly implement policies for allowing users to use their mobile device to securely access enterprise resources (Qureshi paragraph 53).
Claim 21 is rejected using the same basis of arguments used to reject claim 1 above. 
Claim 23 is rejected using the same basis of arguments used to reject claim 5 above. 
Claim 24 is rejected using the same basis of arguments used to reject claim 6 above.
As per claim 26, the Yancey combination teaches using the cryptographic circuitry to derive a cryptographic key based on the second cryptographic material (see rejection of claim 1 with cryptographic circuitry; see Orloff paragraph 27 with deriving cryptographic material such as a key by decrypting the key with a password); receiving, from the processor, an indication that an encrypte file of the second, distinct file system volume is to be accessed; and use the cryptographic key to decrypt an encrypted file key stored with the encrypted file and used to decrypt the encrypted file (Orloff paragraph 27, 30, 45 and throughout with accessing a particular container; system determines appropriate decryption key, requests a password from user, and uses password to decrypt the container to access the file).  


Claims 2 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the Yancey combination as applied above, and further in view of Kuang et al. US Patent Application Publication 2015/0172292 (Kuang)
As per claim 2, the Yancey combination teaches encrypting the second file system volume using a cryptographic key associated with the second file system (Hayter Figure 8 with FPGA/ASIC; see col. 23 lines 35-65 with chip storing key in register and encrypts the data), and storing the cryptographic material in an effaceable storage of the secure circuit (see Hayter Figure 8 and col. 24 lines 1-10 wherein key may be erased); and in response to the second request, removing cryptographic material from the effaceable storage (see Hayter Figure 8 and col. 23 line 35 to col. 4 line 10 with erasing key; see Quereshi paragraph 267 with erasing keys based on commands/actions).  
However, although they Yancey combination teaches wherein the keys itself are deleted, the combination does not explicitly teach the seeds.  However, utilizing seeds to generate keys and deleting those seeds are well known in the art.  FOr example, see Kuang (paragraphs 79-84 with deleting a seed from the memory of a device).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kuang with the Yancey combination.  One of ordinary skill in the art would have been motivated to perform such an addition to provide more secure ways of authentication (paragraphs 9-11 of Kuang).   
Claim 22 is rejected using the same basis of arguments used to reject claim 2 above.


Claims 7, 8, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over the Yancey combination as applied above, and further in view of Joshi US Patent Application Publication 2015/0150085 (Joshi).
As per claim 7, the Yancey combination does not explicitly teach wherein the operations further comprise: receiving, by an operating system of the computing device, a request to create a voucher for a first application having access to managed data in the second file system volume, wherein the voucher is usable by the first application to convey a right to access the second file system volume to a second application; creating, by the operating system, the voucher for the first application; and routing, by the operating system, an inter-process communication from first application to the second application, wherein the inter-process communication specifies the created voucher to enable the second application to access the second file system volume.  However, generating/assigning vouchers to applications, wherein the vouchers convey access rights, and utilizing inter-process communications specifying the vouchers to convey access rights, is well known in the art.  For example, see Joshi (abstract with data tags for identifying security levels; see also paragraph 18-20; see Figure 4 with interprocess calls and utilizing tags to determine if application has access).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Yancey combination with Joshi.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security by managing security levels.
As per claim 8, the Yancey combination teaches wherein the operations further comprise: verifying, by the operating system, the voucher in the inter-process communication to the second application, wherein the verifying includes confirming a presence of a particular field in the voucher before granting the second application access to the second file system volume, wherein the particular field identifies an access right associated with the external entity (Joshi pargraph 22 with verifying the application tags of calling process and checking if the tags of the calling process and called process are the same).
Claim 25 is rejected using the same basis of arguments used to reject claim 7 above. 


Allowable Subject Matter
Claims 3, 4, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As per claims 3, 4, 9, and 10, although the cited references above teach many limitations of the claimed invention, these claims would not have been obvious over the cited art of record.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monda-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495